        Case 2:21-cv-01202-NJB-JVM Document 11 Filed 07/20/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


   LIBERTY MUTUAL INSURANCE                                          CIVIL ACTION
   COMPANY


   VERSUS                                                            NO. 21-1202


   THE HOUSING AUTHORITY OF                                          SECTION: “G”
   NEW ORLEANS


                                         ORDER AND REASONS

       Plaintiff Liberty Mutual Insurance Company (“Liberty”) filed the above-captioned matter

against Defendant the Housing Authority of New Orleans (“HANO”), alleging breach of contract

and wrongful termination claims arising out of a construction contract between Liberty, HANO,

and Parkcrest Builders, LLC (“Parkcrest”). 1 Before the Court is Liberty’s “Motion to Stay Pending

Arbitration.” 2

       On January 22, 2015, Parkcrest filed suit against HANO. 3 On May 8, 2015, Parkcrest

brought a second suit against HANO. 4 On January 13, 2016, this Court ordered HANO and

Parkcrest to arbitrate their claims pursuant to the terms of the contract between the two parties.5

On July 28, 2016, Liberty intervened in the arbitration.6


       1
           Rec. Doc. 1.
       2
           Rec. Doc. 8.
       3
           15-150, Rec. Doc. 1.
       4
           15-1531, Rec. Doc. 1.
       5
           15-150, Rec. Doc. 47; 15-1531, Rec. Doc. 6.
       6
           Rec. Doc. 8-4 at 2.

                                                         1
       Case 2:21-cv-01202-NJB-JVM Document 11 Filed 07/20/21 Page 2 of 2




       In the instant motion, Liberty moves this Court to stay and administratively close the

above-captioned matter pending a decision by the arbitrator in the ongoing arbitration between

HANO, Parkcrest, and Liberty. HANO does not oppose the stay. Accordingly,

       IT IS HEREBY ORDERED that Liberty Mutual Insurance Company’s “Motion to Stay

Pending Arbitration” 7 is GRANTED.

       IT IS FURTHER ORDERED that the above-captioned matter is STAYED and

 ADMINISTRATIVELY CLOSED to be reopened upon motion of a party at the conclusion of

 the arbitration proceedings.

       NEW ORLEANS, LOUISIANA, this _____
                                     20th day of July, 2021.



                                    _________________________________
                                    NANNETTE JOLIVETTE BROWN
                                    CHIEF JUDGE
                                    UNITED STATES DISTRICT COURT




       7
           Rec. Doc. 8.

                                              2
